Filed 1/12/16 by Clerk of Supreme Court



IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2016 ND 2









In the Matter of the Vacancy in Judgeship No. 1, with Chambers in 

Devils Lake, North Dakota, Northeast Judicial District









No. 20150353









Per Curiam.



[¶1]	On December 9, 2015, the Honorable Lee A. Christofferson, District Judge in the Northeast Judicial District, with chambers in Devils Lake, notified this Court of his intention not to seek reelection when his term expires December 31, 2016.  Under N.D.C.C. § 27-05-

02.1(2) a vacancy in the office of district judge was created.

[¶2]	Within 90 days after receipt of the notification of the intention not to seek reelection, N.D.C.C. § 27-05-02.1 requires the Supreme Court to determine whether the office is necessary for effective judicial administration.  This Court may order:  (1) the vacancy be filled; (2) the vacant office be transferred to a judicial district in which an additional judge is necessary for effective judicial administration; or (3) the vacant office be abolished with or without transfer of a district judgeship to any location in which a judge is necessary for effective judicial administration.

[¶3]	Proceedings were held consistent with N.D.C.C. § 27-05-02.1 and N.D. Sup. Ct. Admin. R. 7.2.  This included a Notice of Consultation posted on the Supreme Court website on December 9, 2015, and the filing of a Report of the Northeast Judicial District on January 7, 2016.  A number of comments in support of filling the vacancy were received.

[¶4]	On August 26, 2015, this Court issued an Order concluding that Judgeship No. 3 in the Northeast Judicial District, with chambers in Bottineau, was necessary for effective judicial administration of the judicial system, and ordered that it be filled in the manner provided by N.D.C.C. Chapter 27-25.  See Vacancy in Judgeship No. 3, Northeast Judicial District, 2015 ND 221, 869 N.W.2d 126.

[¶5]	The Court takes judicial notice of the information provided in July 2015 for Judgeship No. 3, as well as the information provided in this matter, and finds no significant changes.

[¶6]	Under the criteria of Section 4 of N.D. Sup. Ct. Admin. R. 7.2, the Court concludes that the office is necessary for effective judicial administration in its present location.

[¶7]	IT IS HEREBY ORDERED, that Judgeship No. 1, with chambers in Devils Lake, in the Northeast Judicial District be filled by election.

[¶8]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Carol Ronning Kapsner

Lisa Fair McEvers

Daniel J. Crothers